Opinion issued November 24, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00506-CR
                            ———————————
                   MIENYON DELINEIA LANE, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1559165


                          MEMORANDUM OPINION

      A jury convicted appellant, Mienyon Dilineia Lane, of murder, and the trial

court assessed her punishment at 27 years’ confinement. In two related issues on

appeal, Lane contends that the trial court erred by (1) admitting, over her objection,
“any cell phone evidence, including cell site data, due to the failure to preserve all

cell phone evidence,” and (2) denying her request for a spoliation jury instruction,

which she requested for the same reason. We affirm.

                                 BACKGROUND

Circumstances of the Murder

      On July 3, 2017, Passion Mitchell allowed Lane to drive her car, a silver

Infiniti G35, so that Lane could drop her off at and pick her up from a sleep study

at Memorial Hermann Hospital. Lane’s friend, Lashay Smith, was also riding in

the car. After dropping Mitchell off at the sleep study, Lane and Smith went to

meet complainant, Anthony Johnson, picking up $30 worth of PCP for him on the

way his apartment. The three smoked cigarettes dipped in PCP until the early

morning hours of July 4, 2017. All three of them got in the car and drove around

for about 30-40 minutes while smoking the cigarettes dipped in PCP.

      Smith testified that, after returning to Johnson’s apartment for a while, Lane

and Johnson argued about the $30 Johnson owed Lane for the PCP. Lane and

Smith then left Johnson’s apartment. On the way, they stopped at a house; Lane

went inside the house, while Smith stayed in the car. Smith testified that Lane

came out of the house with a gun. Smith and Lane then returned to Johnson’s

apartment complex. Smith said she got out of the car and walked to a nearby bus

stop, while Lane drove into the apartment complex. Smith testified that, while she


                                          2
waited at the bus stop, Lane drove up to her again and asked to use her phone.

After Lane used Smith’s phone, Smith saw Lane return to the apartment complex.

Surveillance video shows the Infiniti enter and leave the apartment complex

multiple times between 6:30 and 6:45 A.M. Cell phone location data evidence

corroborates much of Smith’s testimony about Lane’s and her movements on the

night of the offense.

      Around 10:30 A.M., Johnson’s girlfriend arrived at his apartment and found

him dead from a gunshot wound to the chest.

Cell Phone Evidence

      The trial included several types of information obtained from the cell phones

of the parties involved, including data regarding a cellphone’s location obtained

through “pings” on certain cell phone towers and data extracted from cell phones.

When examining data extracted from cell phones, there are two types: physical and

logical. A physical extraction has the potential to gather more information, even

information that has been deleted from the phone. However, because of a backlog

in the police’s high-tech crime unit, a physical extraction would require the owner

of the phone to surrender it for a few weeks. During the investigation, only a

logical extraction was done on Smith’s phone. Police explained that they were

afraid that if they sought to perform the more detailed physical extraction, which

could take several weeks, Smith would withdraw her consent to the search.


                                        3
Therefore, there was no information collected regarding any data that might have

deleted from Smith’s cell phone. Lane requested all cell phone evidence—

including the cell phone location data—be suppressed, or, in the alternative, for a

spoilation instruction to be given to the jury because a more extensive, physical

extraction was not done on Smith’s cell phone. Both requests were denied by the

trial court.

        MOTION TO SUPPRESS AND SPOLIATION INSTRUCTION

       In related issues one and two, Lane contends that the trial court abused its

discretion in denying her motion to suppress the admission of “any cell phone

evidence, including cell site data, due to the failure to preserve all cell phone

evidence and the trial court also erred in denying Lane’s related spoliation

instruction.” Specifically, she argues that, because the police had Smith’s cell

phone in their possession, they should have preserved any evidence that could have

been found on it.1 Lane argues that “[b]ecause of the lack of detective work done to

obtain possible exculpatory information from phones obtained by police, . . . that




1
       The record shows that police conducted a “logical” data extraction from all the
       phones in its possession, which did not include any deleted data that a “physical”
       data extraction would have provided. At trial, Lane acknowledged that cell tower
       site data was obtained pursuant to search warrants issued to the cell phone service
       providers, but argued that all cell phone data—including the cell tower site data
       obtained pursuant to a warrant—should have been excluded because a more
       thorough “physical” data extraction could have been done on the phones, but was
       not.
                                            4
all cell phone data [should] be suppress[ed], or, in the alternative, that a spoliation

charge be included in the jury charge.”

Standards of Review

      We review a trial court’s ruling on a motion to suppress for

an abuse of discretion. Oles v. State, 993 S.W.2d 103, 106 (Tex. Crim. App. 1999).

A trial court abuses its discretion when its decision is so clearly wrong as to lie

outside the zone of reasonable disagreement. Cantu v. State, 842 S.W.2d 667, 682

(Tex. Crim. App. 1992). We give almost total deference to the trial court’s findings

of fact, and, in the absence of explicit findings, we presume the trial court made

whatever appropriate implicit findings are supported by the record. Carmouche v.

State, 10 S.W.3d 323, 327–28 (Tex. Crim. App. 2000). However, we review de

novo the application of the relevant law to the facts. Id. at 327. Likewise, when the

facts are undisputed and we are presented with a pure question of law, de novo

review is proper. Oles, 993 S.W.2d at 106. We must uphold the trial court’s ruling

if it is correct under any theory of law applicable to the case. Estrada v. State, 154

S.W.3d 604, 607 (Tex. Crim. App. 2005). Because Lane’s complaint is premised

on a violation of her due-process rights, if we find error, we apply the

constitutional-error harm standard. See Hernandez v. State, 60 S.W.3d 106, 108

(Tex. Crim. App. 2001). Under that standard, “[i]f the appellate record in a

criminal case reveals constitutional error that is subject to a harmless error review,


                                          5
[we] must reverse a judgment of conviction or punishment unless the court

determines beyond a reasonable doubt that the error did not contribute to the

conviction or punishment.” TEX. R. APP. P. 44.2(a).

      We review a complaint of jury-charge error under a two-step process,

considering first whether error exists. See Ngo v. State, 175 S.W.3d 738, 743 (Tex.

Crim. App. 2005). If error exists, we then analyze that error for harm under the

procedural framework of Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App.

1984). An appellant is entitled to relief for a requested, but erroneously denied

instruction only if the record shows that she suffered “some harm.” See Reeves v.

State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013). Under this standard, the harm

must be actual, not merely theoretical. Id.

Applicable Law

      The due-process clause of the United States Constitution provides a limited

protection to criminal defendants when authorities fail to preserve potentially

useful evidence in a criminal prosecution. Arizona v. Youngblood, 488 U.S. 51,

57–58 (1988). The due-course-of-law provision of the Texas Constitution provides

no greater protection than the federal Due Process Clause regarding the State’s loss

or destruction of evidence or failure to preserve evidence in a criminal prosecution.

Higginbotham v. State, 416 S.W.3d 921, 925–26 (Tex. App.—Houston [1st Dist.]

2013, no pet.).


                                          6
      The due-process protection for a failure to preserve evidence that could have

been subjected to tests, the results of which might have exonerated the defendant,

is much more limited than the failure of the prosecution to turn over existing

exculpatory evidence. Ex parte Napper, 322 S.W.3d 202, 229 (Tex. Crim. App.

2010) (citing Youngblood, 488 U.S. at 57, 109 S. Ct. at 337); see also Moody v.

State, 551 S.W.3d 167, 171 (Tex. App.––Fort Worth 2017, no pet.). The narrower

protection is appropriate because of the “treacherous task” that courts face in

“divining the import of materials whose contents are unknown and, very often,

disputed.” Napper, 322 S.W.3d at 229.

      Therefore, “when the destruction of potentially useful evidence is at issue,

the defendant must show ‘bad faith’ on the part of the State in destroying the

evidence in order to show a violation of due process.” Id. “This rule confines the

police’s obligation to preserve evidence ‘to that class of cases [in which] the

interests of justice most clearly require it, i.e., those cases in which the police

themselves by their conduct indicate that the evidence could form a basis for

exonerating the defendant.’” Id.

      “Bad faith” is more than simply being aware that one’s action or
      inaction could result in the loss of something that is recognized to be
      evidence. As the cases we have discussed show, bad faith entails some
      sort of improper motive, such as personal animus against the
      defendant or a desire to prevent the defendant from obtaining
      evidence that might be useful. Bad faith cannot be established by
      showing simply that the analyst destroyed the evidence without
      thought, or did so because that was the common practice, or did so
                                         7
      because the analyst believed unreasonably that he was following the
      proper procedure.

Id. at 238; see also Guzman v. State, 539 S.W.3d 394, 402 (Tex. App.—Houston

[1st Dist.] 2017, pet. ref’d) (quoting Napper and stating that “[b]ad faith requires a

showing of ‘some sort of improper motive, such as personal animus against the

defendant or a desire to prevent the defendant from obtaining evidence that might

be useful’”).

Analysis

      Here, Lane admits that she cannot show the required “bad faith.”2

Nevertheless, she argues that, because “technology has changed since the decision

in Arizona v. Youngblood,” the standard that requires a showing of “bad faith” by

police officers “should be revisited by not only the United States Supreme Court

but also the Texas Courts.” Lane proposes that the State’s failure to collect or




2
      At the motion to suppress hearing, defense counsel stated:

                Now, I will say the case law requires me to prove bad faith. And I
                don’t believe bad faith exists here. I concede that completely. I
                believe that just as Detective Brown testified, this is a matter of
                officers with a lot of work, inadequate resources, equipment that
                perhaps doesn’t function properly, a number of things. However,
                [Lane] is on trial for murder, a charge that potentially carries life in
                prison. So, [Lane] should not be punished in her defense because
                there is [sic] inadequate resources or a backlog of cases. That, again,
                violates every standard of fundamental fairness that I can conceive
                of.

                                               8
preserve evidence—even without a showing of bad faith—should create an

inference that the absent evidence would favor Lane.3

      Expressing no opinion regarding the analysis proposed by Lane, we are

nevertheless bound by the precedent of the Texas Court of Criminal

Appeals. See Purchase v. State, 84 S.W.3d 696, 701 (Tex. App.—Houston [1st

Dist.] 2002, pet. ref d) (“As an intermediate court of appeals we are bound by the

decisions of our state’s highest criminal court.”). The Court of Criminal Appeals

has held that when the issue of spoliation concerns potentially useful evidence, the

defendant must show that the State lost or destroyed the evidence in bad faith.

Napper, 322 S.W.3d at 229. We cannot and will not accept Lane’s invitation to

disregard binding precedent from the Texas Court of Criminal Appeals.

      Because Lane failed to show that police acted in bad faith in not collecting a

“physical” extraction of data from the cell phones in its possession, the trial court

did not abuse its discretion in denying her motion to suppress or err in denying her

requested spoliation instruction.


3
      Lane’s requested jury charge provided as follows:

             The State has a duty to collect and preserve evidence. The fact that
             the State lost or failed to preserve evidence does not in and of itself
             require you to acquit the Defendant. It is, however, one factor for
             you to consider in your deliberations. If after consideration of all the
             proof you find that the State failed to gather or preserve evidence,
             the contents or quality of which are at issue and the production may
             or may not have been a benefit to the Defendant, you may infer that
             the absent evidence would be favorable to the Defendant.
                                            9
      Accordingly, we overrule issues one and two.

                                 CONCLUSION

      We affirm the trial court’s judgment.




                                                Peter Kelly
                                                Justice

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           10